Appeal from an order denying a writ of habeas corpus. Substantially the same questions are advocated here that were decided by this *879court iu the matter involving the same parties (People v. Calderone, 4 A D 2d 914) where the court held that habeas corpus is not a proper remedy. Order affirmed with the further statement that there is no merit to the contention of the defendant. The Bronx County Court had jurisdiction of the appellant and of the offense charged in the indictment and there was a proper compliance with the requirements of the various sections of the Penal Law and the Code of Criminal Procedure. Present — Poster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.